OPINION — AG — YOU ARE ADVISED THAT YOU MAY FILL ONLY ONE VACANCY ON A THREE MAN TOWN BOARD OF TRUSTEES AND THAT YOUR APPOINTEE, ACTING WITH THE TRUSTEE REMAINING IN OFFICE, WOULD CONSTITUTE A QUORUM AND MAY THEN APPOINT A THIRD TRUSTEE UNDER THE AUTHORITY OF 11 O.S. 1961 24 [11-24], THE CONSTITUTION AND LAWS OF THIS STATE PROVIDE NO METHOD OF LEGAL NOTIFICATION TO THE GOVERNOR AS TO VACANCIES IN TOWN BOARDS OF TRUSTEES. ONCE THE GOVERNOR SATISFIED HIMSELF THERE IS NO LEGALLY CONSTITUTED BOARD OF TRUSTEES, HE SHOULD PROCEED TO FILL SUFFICIENT VACANCIES TO PROVIDE MAJORITY UPON SUCH BOARD. THE LETTER FROM THE REMAINING TRUSTEE SETTING OUT THE FACTS AND COPIES OF THE LETTERS OF RESIGNATION OF THE OTHER TWO TRUSTEES OF FORT GIBSON, OKLAHOMA, WOULD SEEM TO BE SUFFICIENT NOTIFICATION TO AUTHORIZE ACTION PROVIDED THE GOVERNOR SATISFIED AS TO THE AUTHENTICITY OF SUCH EXHIBITS. CITE: 11 O.S. 1961 23 [11-23](C) (W. J. MONROE)